United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
OFFICE OF HEARINGS OPERATIONS,
Falls Church, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0461
Issued: July 29, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 2, 2021 appellant filed a timely appeal from a January 8, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right shoulder
condition causally related to the accepted January 21, 2020 employment incident.
FACTUAL HISTORY
On March 3, 2020 appellant, then a 62-year-old administrative law judge, filed a traumatic
injury claim (Form CA-1) alleging that she injured her right shoulder on January 21, 2020 when
1

5 U.S.C. § 8101 et seq.

she tripped on a rubber threshold strip and fell while in the performance of duty. On the reverse
side of the claim form, her supervisor acknowledged that she was injured in the performance of
duty.
In support of her claim, appellant submitted a magnetic resonance imaging (MRI) scan
report dated February 26, 2020 from Dr. William B. Morrison, a Board-certified diagnostic
radiologist. Dr. Morrison noted that appellant fell on January 21, 2020 followed by right shoulder
pain. He diagnosed high-grade interstitial tear of the right supraspinatus and infraspinatus with
bursal surface perforation at the anterior leading edge of the supraspinatus with severe tendinosis,
and mild supraspinatus muscle atrophy; severe subscapularis tendinosis with high-grade partial
thickness tearing; humeral avulsion of the posterior bundle of the inferior glenohumeral ligament;
and severe intra-articular long head biceps tendinosis with partial thickness tearing.
In an operative report dated March 9, 2020, Dr. Surena Namdari, a Board-certified
orthopedic surgeon, diagnosed right shoulder rotator cuff tear, biceps tendinopathy, subacromial
bursitis, and degenerative labral tear. She performed a right shoulder arthroscopic rotator cuff
repair, biceps tenodesis, and extensive debridement.
Appellant submitted a note dated April 7, 2020 from Dr. Namdari, which stated that
appellant was excused from work for the period May 5 to June 6, 2020. Dr. Namdari also provided
a note dated May 15, 2020 which stated that appellant could return to work without restrictions on
June 8, 2020.
In a development letter dated November 3, 2020, OWCP advised appellant that additional
factual and medical evidence was necessary to establish her claim. It requested that she submit a
physician’s opinion, supported by medical explanation, as to how the alleged work incident caused
or aggravated a medical condition, and it provided a questionnaire for her completion. OWCP
afforded appellant 30 days to submit the necessary evidence.
Appellant submitted a November 4, 2020 response to OWCP’s development questionnaire.
She attested that she fell “violently” onto her right shoulder after tripping over a threshold strip in
the supply room on January 21, 2020.
By decision dated January 8, 2021, OWCP accepted that the January 21, 2020 employment
incident occurred, as alleged, but denied appellant’s claim as the medical evidence of record was
insufficient to establish causal relationship between a diagnosed medical condition and the
accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning FECA, that the claim was timely filed within the applicable time

2

Id.

2

limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
There are two components involved in establishing fact of injury. The first component to be
established is that, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. The second
component is whether the employment incident caused a personal injury and can be established
only by medical evidence.6
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right shoulder
condition causally related to the accepted January 21, 2020 employment incident.
Appellant submitted an operative report dated March 9, 2020 from Dr. Namdari which
related that appellant was diagnosed with a right shoulder rotator cuff tear, biceps tendinopathy,
subacromial bursitis, and degenerative labral tear. OWCP also received notes dated April 7 and
May 15, 2020 wherein Dr. Namdari excused appellant from work. However, Dr. Namdari did not
provide a medical opinion explaining the cause of appellant’s diagnosed conditions in any of these
3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

reports. The Board has held that medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of no probative value on the issue of causal relationship.9 As
such, this report is insufficient to establish appellant’s claim.
OWCP also received an MRI scan report dated February 25, 2020 from Dr. Morrison. The
Board has held, however, that diagnostic tests, standing alone, lack probative value on the issue of
causal relationship as they do not address the relationship between the accepted employment
factors and a diagnosed condition.10 For this reason, Dr. Morrison’s MRI scan report is insufficient
to meet appellant’s burden of proof.
As there is no medical evidence of record establishing a right shoulder condition causally
related to the accepted employment incident, the Board finds that appellant has not met her burden
of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right shoulder
condition causally related to the January 21, 2020 employment incident.

9

D.C., Docket No. 19-1093 (issued June 25, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
10

See W.M., Docket No. 19-1853 (issued May 13, 2020); L.F., Docket No. 19-1905 (issued April 10, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the January 8, 2021 decision of the Office of the
Workers’ Compensation Programs is affirmed.
Issued: July 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

